DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.
 
Claims 14 and 25 have been amended.  Claims 16 and 26 remain withdrawn.  Claims 14, 15, 17, 19-23, and 25 are currently pending and under examination.


This application is a national stage application under 35 U.S.C. § 371 of PCT/EP2018/077878, filed October 12 2018, which claims benefit of European Application No. 17196153.5, filed October 12, 2017.


Withdrawal of Rejections:

	The rejection of claims 14, 15, 17, 19-23, and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 14, 15, 17, and 19-23 under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger et al., is withdrawn.
New/Modified Rejections:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 15, 17, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (IDS; WO 2015/124687, Published 2015).
With regard to claims 14, 17, and 25, Jaeger et al. teach cultivating at least one cell of Corynebacterium glutamicum, and converting a fermentable carbon source into ortho-aminobenzoic acid (oAB) using the Corynebacterium glutamicum in a culture medium, wherein the culture medium may include a nitrogen source including ammonia gas, ammonium hydroxide solution, ammonium sulphate, ammonium nitrate, or corn steep liquor, or may include 20 g/l (NH4)2SO4, wherein oAB salt is produced and present in the culture medium at a concentration preferably between 20 g/L and 200 g/L, which fully encompasses a concentration of oAB between 40 g/L to 80 g/L (Abs.; p. 4, Line 32-33, p. 16, Line 3-7, 26-30; p. 35, Line 20-25; Ex. 2-3).  Wherein it would have been obvious to one of ordinary skill in the art that a produced oAB concentration would be within the expressly taught preferred range of 20 g/L and 200 g/L, wherein 40 g/L to 80 g/L is within this taught range.  The pH during culturing and fermentation to produce the oAB is most preferably between 6.5 and 7.5 (p. 16, Line 7-9), which is fully encompassed within 6.0 and 8.0. 
Additionally, while it is not specifically taught that ammonia, which is a nitrogen source, is present in the culture medium in a concentration not exceeding 200 mM, or 5 mM, it would have been routine for an ordinary artisan to determine the appropriate concentration of the nitrogen source(s) to use, to optimize the production of oAB given the needs of the specific strain of Corynebacterium glutamicum being utilized.  Further, it is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of ammonia present in the culture medium, including to not exceed 200 mM or 5 mM, to result in optimum production of oAB given the needs of the specific strain of Corynebacterium glutamicum being utilized when practicing the taught method.
With regard to claims 15 and 23, as Jaeger et al. render obvious the method of claim 14, and as the components of the method cannot be separated from their properties, maintained metabolic activity would necessarily be indicated by an oxygen transfer rate of the culture which does not decrease; and microbial biomass would necessarily reach at least 6 g/l dry weight. 
With regard to claims 19 and 20, Jaeger et al. teach that culture medium contains urea, which is an alternative nitrogen source which is not ammonia (p. 30, Line 14, 21).
	With regard to claim 21, Jaeger et al. teach corn steep liquor can be used as a nitrogen source in culture medium (p. 16, Line 3-7).
With regard to claim 22, Jaeger et al. teach a further step of adding an alkali base to the culture medium as a buffering agent (p. 16, Line 7-10).


Response to Arguments

	In response to Applicant’s amendments, the previous anticipation rejection over Jaeger et al. has been withdrawn.  Applicant urges that Jaeger et al. do not disclose or suggest that the amount of ammonia does not exceed 200 mM, and instead the taught 20 g/l (NH4)2SO4 (Ex. 2-3) corresponds to approximately 300 mM of NH4.  
Applicants arguments have been fully considered, but have not been found persuasive.  
As noted in the obviousness rejection above, Jaeger et al. teach cultivating at least one cell of Corynebacterium glutamicum, and converting a fermentable carbon source into ortho-aminobenzoic acid (oAB) using the Corynebacterium glutamicum in a culture medium, wherein the culture medium may include a nitrogen source including ammonia gas, ammonium hydroxide solution, ammonium sulphate, ammonium nitrate, or corn steep liquor, or may include 20 g/l (NH4)2SO4, wherein oAB salt is produced and present in the culture medium at a concentration preferably between 20 g/L and 200 g/L, which fully encompasses a concentration of oAB between 40 g/L to 80 g/L (Abs.; p. 4, Line 32-33, p. 16, Line 3-7, 26-30; p. 35, Line 20-25; Ex. 2-3).  
While it is not specifically taught that ammonia, which is a nitrogen source, is present in the culture medium in a concentration not exceeding 200 mM, it would have been routine for an ordinary artisan to determine the appropriate concentration of the nitrogen source(s) to use, to optimize the production of oAB given the needs of the specific strain of Corynebacterium glutamicum being utilized.  Further, it is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of ammonia present in the culture medium, including to not exceed 200 mM, to result in optimum production of oAB given the needs of the specific strain of Corynebacterium glutamicum being utilized when practicing the taught method.


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653